941 F.2d 1209
63 Fair Empl.Prac.Cas. (BNA) 352
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Alline BROWN, Plaintiff-Appellant,v.HERMAN'S FURNITURE, INC., Defendant-Appellee.
No. 90-4034.
United States Court of Appeals, Sixth Circuit.
Aug. 19, 1991.

Before KEITH, Circuit Judge, WELLFORD, Senior Circuit Judge, and GADOLA, District Judge.*
PER CURIAM:


1
Alline Brown appeals from the district court's October 16, 1990, Opinion and Order granting summary judgment in favor of Herman's Furniture, Inc.


2
Having carefully considered the record and the arguments presented in the briefs, we find no error warranting reversal.   We, therefore, AFFIRM the order of the Honorable John W. Potter, United States District Judge for the Northern District of Ohio, for the reasons set forth in his Opinion and Order.



*
 The Honorable Paul V. Gadola, United States District Judge for the Eastern District of Michigan, sitting by designation